                       IN THE UNITED STATES BANK~tUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                              Chapter 11

In re:                                                        Case No. 17-12307(BLS)

M & G USA CORPORATION,et al.,'                                (Jointly Administered)

                                   Debtors                    Objection Deadline: January 7, 2019 at 4:00 p.m.(ET)
                                                              Hearing Datc: January 16, 2019 at 10:00 a.m,(ET)




      SUMMARY OF FOURTH INTERI1Vi APPLICATION DI+ JONES DAY
     FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
  AND FOR 12EIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS
    FOR THE PERIOD FR011JI AUGUST 1, 2018 THROUGH OCTOBER 31,2018

Name of Applicant:                                        Jones Day
Authorized to Provide Professional Services to: The above-captioned Debtors
Period for which compensation and
reimbursement are sought:                                 August 1, 2018 through October 31, 2018
Amount of Compensation sought as actual,
reasonable, and necessary:                                $1,960,200.00
Amount of Expense Reimbursement sought as
actual, reasonable, and necessary:                        $25,369.402
Petition Date:                                            October 30, 20173
Date of Order Approving Retention:                        November 30, 2017, nzcnc pro tune to
                                                          October 31, 2017




          I        The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC(3236),
M & G Polymers USA,LLC (7593), M&G Finance Corporation (4230), M&G Waters USA,LLC(2195),
M & G USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd,(2062) and Indo
American Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road,
Suite 240, Houston, Texas 77067.
         2         At the request of the U.S. Trustee, Jones Day has agreed to write off an additional $179.60 in
expenses   from the amount requested in the Eleventh Monthly Fee Application.
        3        On October 24, 2017, Debtor M & G Polymers USA,LLC filed a voluntary petition for relief
under chapter 11 of the Bankruptcy Code. All other Debtors commenced their chapter 11 cases on
October 30, 2017.



NnI-1505637438v1
Total Compensation Approved by Interim
Order to Date:                                   $14,499,103.75
'I'a~a1 Ex~e~~scs ~ppraved by Interim
Order to Date:                                   $219,242.74
Total Allowed Compensation Paid to Date:         $14,499,103.75
Total Allowed Expenses Paid to Date:             $219,242.74
Blended Hourly Rate in this Application
for All Attorneys:                               $720.59
Blended Hourly Rate in this Application
for All Timekeepers:                             $717.26
Compensation Already Paid Pursuant to a
Monthly Compensation Order But Not Yet
Allowed:                                          $1,578,452.00
Expenses Already Paid Pursuant to a Monthly
Compensation Order But Not Yet Allowed:           $25,369.40
Number of Professionals Included in this
Application:                                      35
Number of Professionals Billing Fewer
Than 15 Hours:                                    11


 This is a(n):      monthly    X interim _final application

 The total time expended for fee application preparation is approximately 110.90 hours and the
 corresponding compensation requested is approximately $70,640.00.




 NA1-1505637438v1
Prior Applications Filed:

           Duel ➢ocket                            ~iontlt Cave~•ed                        ~*ees          Ex~sense~
         December 5, 2017               October 31, 2017-November 30, 2017           $1,575,370.00'     $10,310:082
         (Docket No. 362)
                                                                                                                        ~
 "First Monthl F~ ee Application°
        January 10, 2018                December 1, 2017-December 31, 2017           $1,692,827.00      $25,239.68
       (Docket No. 647)
"Second Monthly Fee Ap lip cation"
        February 13, 2018                  January 1, 2018 -January 31, 2018         $1,798,473.00       $22,655.74
        (Docket No. 957)
 "Third Monthly Fee Ap lication"
          March 8, 2018                  February 1, 2018 -February 28, 2018         $1,534,792.00       $25,750,04
        (Docket No. 1109)
 "fourth Monthl Fy_ee Application"
          March 15, 2018                  October 31, 2017 -January 31, 2018         $6,279,660.00       $56,952.50
        [Docket No. 1170]
  "First Interim Fee Application"
           April 12, 2018                   March 1, 2018 -March 31, 2018            $2,082,525.00       $40,531.41
         [Docket No. 1367]
  "Fifth Monthly Fee Application°
           May 11, 2018                       April 1, 2018- Apri130, 2018             $737,972.00       $43,552.14
         [Docket No. 1455]
  "Sixth Monthly Fee Application"
           June 12, 2018                       May 1, 2018 -May 31, 2018               $825,024.00       $29,439.15
         [Docket No, 1558]
 "Seventh Monthly Fee Application"
           June 14, 2018                    February 1, 2017 -April 30, 2018          $5,433,358.75     $109,833.59
         [Docket No. 1571]
  "Second Interim Fee Application"
                                               June 1, 2018 -June 30, 2018             $742,780.00        $7,162.36
            July 13, 2018
         [Docket No. 1684]
  "Eighth Monthly Fee Application"
                                               July 1, 2018 -July 31, 2018             $674,430.00       $15,855.14
          August 14, 2018
        [Docket No. 1761]
  "Ninth MonthlxFee Application"
                                            August 1, 2018 -August 31, 2018            $566,998.00        $6,699.49
        September 14, 2018
        [Docket No. 1867]
   Teeth Monthly Fee Application
                                               May 1, 2018 -July 31, 2018             $2,786,085.00       $52,456.85
         September 14, 2018
         [Docket No. 1870]
    Third Interim Fee A lication




                                                                                                        of    United
                   Subsequent to filing the First Monthly Fee Application, at the request of the Office the
                                                 agreed  to a voluntary reduction of $8,715.00 in connection with the
 States Trustee (the "U.S. Trustee"), Jones Day
 fees sought therein.
                                                                                                               Jones
          L        Subsequent to filing the First Monthly Fee Application, at the request of the U.S, Trustee,
 Day agreed to the  voluntary reduction of $1,253.00  in  expenses for reimburse  ment sought therein.



 NA1-1505637438v1
          hate t Dor~Cet                          i~tonth Gavered                      Fees           Ex   uses
        October 11, 2018              September 1, 2018 —September 30, 2018        $519,322.00       $15,835.903
       [Docket No. 1979]
Eleventh Monthly Fee Application
       November 12, 2018                October 1, 2018 —October 31, 2018          $502,132.00        $3,011,61
       [Docket No. 2062]
 Twelfth Monthly Fee Application
        December S, 2018              November 1, 2018 —November 30, 2018          $306,902.00        $5,814.82
        [Docket No. 2098]
Thirteenth Monthly Fee Application




        3        Subsequent to filing the Eleventh Monthly Fee Application, at the request of the U.S. Trustee,
Jones Day agreed to the voluntary reduction of$179.60 in expenses for reimbursement sought therein.



 NAI-1505637438v1
                                                                                                             PERIOD
                          SUMMARY OF COMPENSATION REQUESTED BY TIMEKEEPER FOR THE INTERIM COMPENSATION
                                                      August 1, 2018 -October 31, 2018




                                                                                              Biliinq Rate            Hours Billed Total Fees
Name                      Title/Group/bar Year
                                                                                                  2018                      Fourth Interim
          P~idTNEt~                                                                            $1,000.00                  300.70    $300,700.00
C E Black                 Partner/Business Restructurin & Reor anization/1998
                                                                                                $925.00                     13.20    $12,210.00
V S Chan                  PartnedEmplo ee Benefits &Executive Compensation/2003                                                      $17,425.00
                                                                                               $1,025.00                    17.00
M J Cohen                 Partner/Business Restructurin & Reor anization/2002                                                ?.60     $2,535.00
                          PartnedBusiness &Tort Liti ation/1996                                 $975.00
G S Irwin"*                                                                                    $1,050.00                    1.50     $11,025.00
C E Laduzinski            PartnedTa~2001                                                                                     3.80     $3,420.00
                                                                                                $900.00
P D Laun~                 Partner/Insurance Recove /1992                                                                    25.90    $20,720.00
                          Partner/Intellectual Pro ert /2008                                    $800.00
H A Liou                                                                                        $750.00                   646.70    $485,025.00
D J Merrett               PartnedBusiness Restructurin & Reor anziation/2007                                                 x.50     $5,775.00
                                                                                               $1,050.00
C A Rid wa                Partner/Tax/1988                                                                                   ~.7Q     $5,695.00
                                                                                                $850.00
T K Stratford             PartnedBusiness &Tort Liti ation/1998                                                            113.40   $110,565.00
                          Partner/Antitrust & Com etition Law/2400                              $975.00
R C Thomas                                                                                                               9,14~.0~   $975,095.00
                                                                              Total Partner
        OF C(?tlf+d'S~L                                                                                                    34.60     $32,005.00
                          Of Counsel/Insurance Recove /1997                                     $925.00
L M Cirando                                                                                                                17.00     $15,300.00
                          Of Counsel/Business Restructurin and Reor anization/1984              $900.00
R W Hamilton                                                                                                               51.60     $47,305.00
                                                                          Total Of Counsel
                                                                                                TION PERIOD
                       SllMMARY OF COMPENSATION REQUESTED BY TIMEKEEPER FOR THE INTERIM COMPENSA
                                                    August 1, 2018 -October 31, 2018




                                                                                                        Billin Rate            Hours Billed   Total Fees
Name                   Title/Grou /Bar Year
         AS~OCtAi'~                                                                                       $800.00                     15.20 $12,160.00
A M Bomber er          Associate/Mer ers & Ac uisitions/2009                                                                          98.50   $71,412.50
                       Associate/Antitrust & Com etition Law/2011                                         $725.00
K M Brockme er                                                                                            $850.00                   264.80 $225,080.00
S LCorr-Irvine         Associate/Business Restructurin & Reor anization/2009
                                                                                                          $900.00                     49.80 $44,820.00
K Donaldson            Associate/Bankin ,Finance &Securities/2007                                                                     18.90    $9,922.50
                       Associate/Mer ers & A uisitions/2016                                               $525.00
J V Feldman                                                                                               $475.00                     74.10   $35,197.50
A M Hemendin er        Associate/NewLa ers Grou /Pendin
                                                                                                          $675.00                     24.60 $16,605.00
B S Jacobs             Associate/Tax/2012                                                                                             45.50   $18,200.00
                       Associate/Business &Tort Liti ation/2016                                           $400.00
M P Koslen                                                                                                $700.00                       4.20   $2,940.00
R T Latta**            Associate/Intellectual Pro e /2011
                                                                                                          $500.00                     41.70 $20,850.00
K N Mancini            Associate/Rankin ,Finance &Securities/2017                                                                       9.70   $4,122.50
                       Associate/Health Care &Life Sciences/2016                                          $425.00
M E Moreno                                                                                                $675.00                     12.40    $8,370.00
K A Rubin              AssociatelTarJ2016                                                                                               3.60   $1,440.00
                       Associate/Real Estate/2016                                                         $400.00
S D Ruebensaal~*                                                                                          $550.00                   4&2.60 $265,430.00
P Saba                 Associate/Business Restructurin & Reor anization/2015                                                          48.30   $28,980.00
                        Associate/Mer ers & Ac uisitions/2014                                             $600.00
B M Santisteban                                                                                           $475.00                      15.80   $7,505.00
F Siddi ui              Associate/Business Restructurin & Reor anization/2018
                                                                                                          $475.00                     71.40 $33,915.00
D Smith                 Associate/New La ers Grou /2017
                                                                                                          $575.00                    220.40 $126,730.00
 K Xian                 Associate/Antitrust & Com etition Law/2014                                                                      4.60   $2,530.00
                        Associate/Business Restructurin & Reor anization/2012                             $550.00
 O S Zeltner**                                                                                                                     1,5t16.1m $936,210.00
                                                                          Total Associate
         LAW CL~'RK                                                                                       $475.00                    21.30     $10,117.50
F Siddi ui             Law Cierk/New La    ers Grou /2017
                                                                                                          $475.00                    2.80       $9,880.00
N R Wallce             Law Clerk/New La    ers Grou /-
                                                                         Total Law Clerk                                             42.10     $19,997.50

        f~AR~+lLE~AL                                                                                      $275.00                    20.70      $5,692.50
M T Barrios             Parale al/Bankin ,Finance &Securities/--                                                                                $5,692.50
                                                                          Total Parale al                                            20.70
                                                                                            Sub Total:                            2,766.50 $1,984,300.00
                                                                                            Less: 50% Nonworkin Travel                ;60.00 ($11,235.00)


                                                                                            **Less: Voluntary Reductions for
                                                                                            Timekeepers Billing De Minimis
                                                                                            Amounts                                  (18.80) ($12,865.00)
                                                                                            Grand Total:                           2,747.70 $1,960,200.00
   SUMMARY OF COMPENSATION REQUESTED BY CATEGORY FOR
            THE INTERIM COMPENSATION PERIOD
                August 1, 2018 -October 31, 2018




                                                           Fourth Interim
  ia~ter'                                             Hau'r~         F~~s
Case Administration                                      20.10   W  $14,455. 00
Creditor Inquiries                                         2.50       $2,500.00
Plan of Reorganization/Disclosure Statement            697.70      $493,887.50
Use, Sale, Lease of Assets                             836.70      $611,035.00
Cash Collateral/DIP Financin /Other Financin           269.90      $187,250.00
Claims Administration                                  493.80      $348,375.00
Court Hearin s                                           11.80        $9,320.00
Professional Retention/Fee Issues                        25.40      $20,527. 50
Fee A plication Preparation                             110.90      $70,640.00
Nonworking Travel                                        26.30      $22,470.00
General Corporate/Real Estate                            96.90      $82,052.50
Schedules/SOFA/U.S. Trustee Reports                        1.80       $1,350.00
Employee Matters                                         10.50        $9,210.00
Tax Advice                                               30.80      $24,820.00
 Litigation/Adversary Proceedin s                        93.90      $53,547.50
Automatic Stay/Adequate Protection                        19.00     $16,150.00
 Meetings                                                 18.50     $16,710.00
SUBTOTAL:                                             2,766.50   $1, 984,300.00
 Less: 50% Non-Working Travel                              0.00 ($11,235.00)
 Less: Voluntary Reductions for Timekeepers Billing
 De Minimis Amounts                                     18.80)   $12,865.00
°T~~AL:                                               2,747.70 x1,960,200.00
SUMMARY OF EXPENSES REQUESTED BY CATEGORY FOR
       THE INTERIM COMPENSATION PERIOD
          August 1, 2018 -October 31, 2018




 Caf~gvey                           Fourth [€~~rim'
 Com uterized Research Services             $73.10
 Conference Char es                      $1,096.79
 Court Re orter Fees                    $11,585. 21
 Document Re roduction Char es             $224.00
 Document Stora e/Retrieval                $338.61
 Research Fees                              $10.00
 Travel -Air Fare                        $4,570.2 0
 Travel -Food and Bevera e Ex en~es      $1,595.17
 Travel -Hotel Char es                   $2,887.08
 Travel -Other Costs                       $127.00
 Travel -Taxi Char es                    $2,355.9 1
 Travel -Train Fare                        $653.00
  United Parcel Service Char es             $30.93
 Less Volunta Reduction                   $17.60
 Total                                  $25,369.40
                                    BLENDED RATE OF PROFESSIONALS —TOTAL
                  _....~....._.._~._~._...__...____...~.._.w.__~~_........~...._ .__~e...~.....~.~.~................_.._....~~ _._.....__.~~_...--
                                                                                                          Billed
                                                                                          Comparable Non-                                                       Billed
                                CKte~a~y ~f                                          ~ankr~ap±c; Invc~ic€s~ This                                             Compens         ation
                                Timekeeper_r..                                               Issued in 20172 _..~.                                             Period3
                                            ~_ _ . _.. ..~....-_.w__ ..__$815.78~                        . _,._.....~..
                 j Partner                                                                                                                                    $850.87
                                                                                                                                                   _._ ..._.~_~.._._.._...w.____.___..~_.
                     Of Counsel                                                                         $750.51                                               $916.76
                    Associate                                                                  $462.71                                                 $621.61
                    Law Clerk                                                                  $389.44                                 ~               $475.00
                 I Paralegal                                                ~                  $254.85                                                 $275.00
                    Total:                                                                     $593.42                                                 $717.26




                                                                                                                Issued in 2017" provides
           ~         Pursuant to ¶ C.3.a.i.b ofthe Guidelines, "Comparable Non-Bankruptcy Invoices
                                                                  s in each  of[Jones  Day's]  domestic   offices  in which timekeepers
the blended hourly rate for the aggregate of °[a]ll timekeeper
                             10% of the  hours to the bankruptcy    case  during the [Compensa   tion  Period]."   During the Compensation
collectively billed at least
                                                                                        case were the Washington, New York, Cleveland
Period, the Jones Day offices billing at least 10% ofthe hours to the bankruptcy
and Atlanta  offices.
                                                                                                             Invoices Issued in 2017 by
           z          Jones Day calculated the average hourly rate for Comparable Non-Bankruptcy
                                                   class of timekeeper   s during the applicable  period  by  the total amount of hours
dividing the total dollar amount billed by each
                                                                                       firom timekeeper   s practicing  primarily in a
billed by such timekeepers dlu~ing the Compensation Period (excluding all data
bankruptcy group or section).
                                                                                                                        dividing the total
           3          Jones Day calculated the average hourly rate for timekeepers who billed the Debtors by
                                                                                hours  billed by such  timekeeper   s during the
dollar amount billed by each class of timekeepers by the total number of                                                          (i) the 50%
                                        hourly rates do  not take into  account  adjustment  s made   by Jones  Day,  including:
Compensation Period. The blended                                                                                                        of
                                                                               ed by  Jones  Day  in connection   with  the preparation
 write-off ofnon-working travel and (ii) voluntary reductions implement
this Fourth Interim Fee Applicatio   n.




NA1-1505637438v1
                                  INFORMATION REGARDING PRIOR INTERIM FEE APPLICATIONS

                                              SUMMARY OF PRIOR IN'T'ERIM FEE APPLICATIONS
                                                                                                       Approved Fees and                 Approved Vices            D<ite(s} of
  I3<~te      Period            fees as►d Expenses                 ~`ees ~~d Ex~~cnses
                                                                                                         Ex~3enses Paid                   and Ex~en~es             ~Urcicrs Qn
Fe~eal &     Cav~erc~d              Rec~~ucsted                         Ap~rovet~
                                                                                                                                            Rem:~in►n~               ~nter~r~
locket                                                                                                                                                           Coanpensatiozr
                                                                                                                                               Un aicl
   Na.                                                                                                                                                                  or
                                                                    ~ee~          ~Cx~enscs             i'ees          expenses         i+'ees   ~x~enses
                                 secs          Expenses
                                                                                                                                                                ReimEaursement
                                                                                                                                                                  of Ex nses
                                                                                  X56,952.50       $6,279,660A0        $Sb,952.50      $0.00        $0.00           4/23/2018
3/15/2418   10/31/2017       X6,279,660.00     X56,952.50      $6,279,660.00
                                                                                                                                                                      [1393
  1170]     — 1/31/2018                                                                                                                 $0.00       $0.00           7/23/2018
                                               $109,833.59     $5,433,358.75      $109,833.59      $5,433,358.75       $109,833.59
6/14/2018   2/1/2018—        $5,433,358.75                                                                                                                            [1719]
 [1571]      4/30/2018                                                                                                                              $0.00           11/01/2018
                                                               $2,786,085.00      $52,456.65       $2,786,085.00        $52,456.b5      $0.00
9/14/2018    5/1/2018—       $2,786,085.00     $52,456.65
                                                                                                                                                                      [2028)
 [1870]      7/31/2018


                                  CUMULATIVE FEE AND EXPENSE TOTALS SINCE CASE INCEPTION
                                                                                    Approved Fees and               Approved Fees :end   F~ecs anc~ Expenses
                ~'ces and Ez~enses                Fees and Expenses
                                                                                      Expenses Paid                Ex~en;~es Rem3inin~,     Tlis:~llowved or
                    Requested                          ~ttowedz
                                                                                                                          Un :yid            Vt'itt~drstw~3
                                                                                     Fees          ~x eases          Fees     Ex cn~es     F'e~~      Ex erases
                 ~ce~          ~x eases          < ~'ecs         E:rc erases
                                                                $219,242.74     $13,291,470.75    $192,155.49        $0.00      $0.00   $81,226.50    $1,430.b0
            $16,459,303.75    $244,789.74    $14,499,103.75




                                                                                                                      ,the Second Interim Fee Application, the Third interim Fee
         1          These amounts include the total fees and expenses requested in the First Interim Fee Application
                                                                                                 requested in the Thirteenth Monthly Pee Application.
Application and this Fourth Interim tee Application and does not include the fees and expenses
                                                                                                                    Fee Order and the Third Interim Fee Order anc1 does not reflect
         Z          This amount reflects the amount approved by the First Interim Fee Order, the Second Interim
                                               Fee  Application s filed during the Compensati  on Period.
amounts requested or paid pursuant to Monthly
                                                                                                                   Interim tee Application, the Second Interim tee Application and
         3          These amounts reflect voluntary reductions taken by Jones Day prior to the filing of the First
                                                                                   agreed to reduce the amount  of expenses requested in the Eleventh Monthly tee Application by
the Thud Interim Fee Application. At the request ofthe U.S. Trustee, Jones Day
 $179.60.


                                                                                        -2-
 NAI-1505637438v1
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11

In re:                                                         Case No. 17-12307(BLS)

M & G USA CORPORATION,et al.,'                                 (Jointly Administered)

                                    DEbtOPS.                    Objection Dcadlinc: January 7, 2019 at 4:00 p.m.(ET)
                                                                Hearing Date: January 16, 2019 at 10 a.m.(F,T)


            FOURTH INTERIM APPLICATION OF JONES DAY FOR
     ALLOV'VANCE OF COl'VIPENSATION FOR SERVICES RENDERED AND FOR
        REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS
      FOR THE PERIOD FROM AUGUST 1,2018 THROUGH OCTOBER 31,2018

                    Jones Day, counsel to the above-captioned debtors and debtors in possession

(collectively, the "Debtors"), makes its fourth interim fee application (this "Fourth Interim Fee

Application") for allowance of compensation of $1,960,200.00 and reimbursement of expenses
                                                                                                                 sation
of $25,369.40 for the period from August 1, 2018 through October 31, 2018 (the "Compen
                                                                                      and
Period"), in accordance with the Order Authorizing Proceduresfor Interim Compensation

Reimbursement ofExpenses ofProfessionals(Docket No. 308)(the "Interim Compensation
                                                                                              s as
 Order"). In support of this Fourth Interim Fee Application, Jones Day respectfully represent

follows:




                                                                                                         taxpayer
         '         The Debtors are the following nine entities (the last four digits of their respective
                        follow in parenthese s): M & G USA   Corporatio   n (3449),  M &   G Resins   USA, LLC (3236),
 identification numbers
                                                                                   Waters   USA,   LLC  (2195),
 M & G Polymers USA,LLC (7593), M&G Finance Corporation (4230), M&G
                                                                                                Ltd.(2062) and Indo
 M & G USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East,
                                                   noticing address  in these  chapter  11 cases  is 450 Gears Road,
 American Investments, Inc.(9208). The Debtors'
 Suite 240, Houston, Texas  77067.



 NAI-1505637438v1
                                    JURISDICTION AND VENUE

                           This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this

matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               Background

                      2.   On October 24, 2017 (the "Polymers Petition Date"), Debtor M & G

Polymers USA,LLC("M&G Polymers")filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code and, thereafter, on October 30, 2017(the "Petition Date"), each of the other

Debtors commenced chapter 11 cases before this Court(together with the chapter 11 case of

M&G Polymers, the "Cases"). The Debtors are continuing in possession of their properties and
                                                                                                       of
are managing their businesses, as debtors in possession, pursuant to sections 1107(a) and 1108

the Bankruptcy Code.

                      3.   An Official Committee of Unsecured Creditors (the "Committee") was

                                                                                    on
appointed in these Cases on November 13, 2017(Docket No. 146). Additional informati
                                                                                                    and
regarding the Debtors and these Cases, including the Debtors' businesses, corporate structure

financial condition, is set forth in the Declaration ofDennis Stogsdill in Support ofFirst Day

Pleadings (Docket No. 3)(the "First Day Declaration"), filed on October 31, 2017 and

incorporated herein by reference.

                      4.    On November 6, 2018, the Court entered an order(Docket No. 2047)

 approving the Disclosure Statementfog Second Amended Joint Plcen ofLiquidation ofthe U.S.
                                                                                               or
 Debtors and DebtoNs in Possession (Docket No. 2050)(as it may be modified, amended

 supplemented, the "Disclosure Statement") and authorizing the Debtors to solicit votes on the
                                                                                     n
 Second Amended Joint Plan ofLiquidation ofthe U.S. Debtors and DebtoNs in Possessio




 NA1-1 505637438v 1                                  -~-
(Docket No. 2049)(as it may be modified, amended or supplemented, the "Plan"). A hearing on

cor~~rmation of the Plan is scheduled for December 17, 2018.

                                        Tones Day's Retention

                 5.       On November 10, 2017, the Debtors filed the Applicationfor an Order

Authorizing Them to Retain and employ Jones Day as Counsel, Nunc PNo Tunc czs ofthe Petition

Date (Docket No. 138)(the "Retention Application"), by which the Debtors sought to retain and
                                                                                          the
employ Jones Day as their counsel in these Cases. On November 30, 2017, the Court entered
                                                                                         as
Order^ Autho~^izing the DebtoNs to Retain and Employ Jones Day as Counsel, Nunc Pro Tunc
                                                                                     n Jones
ofthe Petition Date (Docket No. 300)(the "Retention Order"), authorizing the retentio of

Day as the Debtors' counsel.

                                  The Interim Compensation Order

                     6.   On November 10, 2017,the Debtors filed the Motionfor an Order

                                                                                       sfor
 Establishing Proceda~resfor Inter^inz Compensation and Reimbursement ofExpe~rse
                                                                                   ), which sought
 Professionals(Docket No. 141)(the "Interim Compensation Procedures Motion"

 to establish procedures for the compensation and reimbursement of professionals whose
                                                                                      tcy Code on
 retentions are approved by the Court pursuant to sections 327 or 1103 of the Bankrup
                                                                                   large chapter 11
 a monthly basis and on terms comparable to the procedures established in other
                                                                         Order, which
 cases. On December 1, 2017, this Court entered the Interim Compensation
                                                                                   authorized the
 approved the relief sought in the Interim Compensation Procedures Motion and

 implementation of the interim compensation procedures contemplated therein.

                     7.    In relevant part, the Interim Compensation Order provides that

                                                                                            ...each of
 "commencing with the period ending January 31, 2018, at each three-month intervals
                                                                                      331 of the
 the [p]rofessionals will ale with the Court ... an application pursuant to section

 Bankruptcy Code for interim Court approval and allowance of the compensation and


  NAI-150563743Sv1                                 -3-
reimbursement of expenses sought by the [p]rofessional" in its monthly fee applications. Interim

Comp. Circler; ~ ~(f~. The Interim Compensation Order further provides that interim fee

a~~~i~ati~ns "must ~e filed ~n or before the 45th day after the end of the filnterim [flee
                                                                                                  s"
[p]eriod ...far which the application seeks allowance of fees and reimbursement of expense

and that interim fee applications "must identify the [m]onthly [f]ee [a]pplications that are the

subject of the request and any information requested by the Court and the Local Rules." Id.

                          On March 15, 2018, Jones Day filed its Fist Interim Applicationfor

                                                                                           s as
Allowance ofCompensationfor SeNvices Rendered andfor Reimbz~rsement ofExpense
                                                                                 (Docket
Counsel Co the DebtoNsfoN the Periodfrom OctobeN 31, 2017 though JanuaNy 31, 2018
                                                                                  ion, Jones Day
No. 1170)(the "First Interim Fee Application"). By the First Interim Fee Applicat
                                                                                             660.00
sought interim approval of compensation for services rendered in the amount of $6,279,
                                                                                 .50. On April 23,
and reimbursement of actual and necessary expenses in the amount of $56,952
                                                                             Approving First
2018, the Court approved the First Interim Fee Application. See Omnibus Oder

Interim/QuaNterly Fee Applications ofProfessionals(Docket No. 1393).

                     9.   On June 14, 2018, Jones Day filed its Second Interim Applicationfor

                                                                    ofExpenses as
 Allowance ofCompensationfor SeNvices Rendered andfoN Reimbursement
                                                                     April 30, 2018(Docket.
 Coarnsel Co the Debtorsfor the Periodfi^om FebNuary 1, 2018 thNough
                                                                            Application,
 No. 1571)(the "Second Interim Fee Application"). By the Second Interim Fee
                                                                              in the amount of
 Jones Day sought interim approval of compensation for services rendered
                                                                                      of
 $5,433,358.75 and reimbursement of actual and necessa~•y expenses in the amount
                                                                         Applicat          ion. See
 $109,833.59. On July 23, 2018,the Court approved the Second Interim Fee
                                                                                    onals(Docket
 Omnibus Order Approving FiNst Interim/QuarteNly Fee Applications ofPNofessi

 No. 1393).




  NAI-1505637438v1                                 -4-
                     10.   On September 14, 2018, Jones Day filed its Thud Interim Applicationfor

Allowance ofCompensationfor SeNvices Rendered andfor Reimbursement ofExpenses as

r'o,~nrQ1 i~ the Debtonrfor the Periodfi^om May 1, 2018 through July 31, 2018(Docket

No. 1870)(the "Third Interim Fee Application"). By the Third Interim Fee Application, Jones

Day sought interim approval of compensation for services rendered in the amount of

$2,786,085.00 and reimbursement of actual and necessary expenses in the amount of $52,456.65.

On November 1, 2018,the Court approved the Third Interim Fee Application. See Omnibus

Order^ Approving Third Interim/QuarteNly Fee Applications ofPNofessionals(Docket No. 2028).

                                    The iVionthly Fee Applications

                     11.   On September 14, 2018, Jones Day filed its Tenth Monthly Application of

Jones Dayfor Allowance ofCompensationfog Services Rendered andfor ReimbuNsement of

Expenses as Counsel to the Debtorsfor the Periodfrom August 1, 2018 through Azegust 31, 2018

(Docket No, 1867)(the "Tenth Monthl~Fee Application"). No objections were received with

respect to the Tenth Monthly Fee Application; however, the U.S. Trustee informally requested

that Jones Day make certain adjustments to the expenses sought therein, to which Jones Day
                                                                                           of
agreed. On October 11, 2018, Jones Day filed its Eleventh Monthly Applicationfor Allowance

Compensationfor Services RendeNed andfoN Reimbursement ofExpensesfor the Periodfrom
                                                                                               ee
SeptembeN 1, 2018 through September 30, 2018(Docket No. 1979)(the 'Eleventh Monthl~F

 Application"). No objections were received with respect to the Eleventh Monthly Fee

 Application. On November 12, 2018 Jones Day filed its Twelfth Monthly Applicationfor
                                                                              for the
 Allowance ofCompensationfor Services Rendered andfor Reimbursement ofExpenses

 Periodfi^om October 1, 2018 through October 31, 2018(Docket No. 2062)(the "Twelfth

 Monthly Fee Application" and together with the Tenth Monthly Fee Application and the




 NA1-1505637438v 1                                  -5
Eleventh Monthly Fee Application, the "Monthl Fee Applications"). No objections were

received with respect to the Twelfth Monthly Fee Application.2

                              ,T~N~~ SAY'S APPLICATION FOR
                      COMPENSATION AND REIMBURSEIViENT OF EXPENSES

                                    Compensation Paid and Its Sources

                      12.   Jones Day has received no payment for services rendered in any capacity

in connection with the matters covered in this Fourth Interim Fee Application, nor has it received

any promises for payment for matters covered by this Fourth Interim Fee Application, from any

source other than from the Debtors. There is no agreement or understanding between Jones Day

and any other person other than partners of Jones Day for the sharing of compensation to be

received from the services rendered in these Cases.

                                         Itemization of Services
                                  Rendered and Disbursements Incurred

                      13.   Attached hereto as Exhibit A are the time records of Jones Day, which

provide a daily summary of the time spent by each Jones Day attorney3 and paraprofessional4

during the Compensation Period by project category. The blended hourly billing rate of

attorneys for all services provided during the Compensation Period is $720.59.5 The blended




         z         On December 5, 2018, Jones Day filed its Thirteenth Monthly Fee Application (Docket No. 2098),
                                                                                                         Fourth
which relates to fees and expenses incurred outside the Compensation Period in November 2018. By this
Interim Fee Application, Jones Day  does not seek allowance  of compensatio n and reimburseme nt of expenses
                                                                                                      Fee
sought in the Thirteenth Monthly Fee Application. The objection deadline for the Thirteenth Monthly
Application is December 26, 2018.
          3         Attorneys include partners, of counsel, counsel, associates, staff attorneys, summer associates and
 law clerks, as applicable, rendering services to the Debtors during the Compensation Period.
          4         Paraprofessionals include paralegals, legal support personnel, project assistants and staff members,
 as applicable, rendering services to the Debtors during the Compensation Period.
          S        The blended hourly billing rate of $720.59 for attorneys is derived by dividing the total fees for
                                                                                                              (i) the
 attorneys of $1,978,607.50 by the total hours of 2,745.80 for those same attorneys, not taking into account
                                               voluntary reductions implemente  d by Jones Day  in connection   with the
 50%write-off ofnon-working travel aid (ii)
 preparation of this Fourth Interim I'ee Application.



 NA1-1 505637438v 1                                        -6-
hourly billing rate of paraprofessionals for all services provided during the Compensation Period

is $275.00.6

                    14.    Attached hereto as Exhibit B is a detailed itemization of expenses for

which Jones Day seeks reimbursement. Jones Day maintains the following policies with respect

to expenses:

                 (a)       No amortization ofthe cost of any investment, equipment or capital outlay
                           is included in the expenses. In addition, for those items or services that
                           Jones Day purchased from or contracted with a third party (such as outside
                           copy services), Jones Day seeks reimbursement only for the exact amount
                           billed to Jones Day by the third party vendor and paid by Jones Day to the
                           third party vendor.

                  (b)       Photocopying by Jones Day was charged at 10 cents per page. To the
                            extent practicable, Jones Day utilized less expensive outside copying
                            services.

                    (c)     Meals charged to the Debtors either were associated with (i) out-of-town
                            travel;(ii) meetings at Jones Day with the Debtors and other professionals;
                            or (iii) attorneys working late on matters concerning the Debtors.

                    (d)     Charges for airline and train travel include the cost of each airline or train
                            ticket used in connection with the provision of services to the Debtors.

                    (e)     Jones Day does not charge clients for smartphone charges, remote email
                            access charges and related costs.

                    (~      The time pressures associated with the services rendered by Jones Day
                            frequently require Jones Day's professionals and paraprofessionals to
                            devote substantial announts of time during the evenings and on weekends.
                            To the extent that Jones Day has charged the Debtors for secretarial and
                            other staff overtime expenses, such expenses were directly associated with
                            such after-hours work and were necessary given the circumstances of
                            these Cases. Jones Day does not consider these to be part of its ongoing
                            overhead expenses because they are special incremental expenses arising
                            from the specific services being provided to the Debtors.

                                                                                                              the total
            6       The blended hourly billing rate of $275.00 for• paraprofessionals is derived by dividing
                                                                               same  paraprofess ionals, not taking  into
 fees for paraprofessionals of $5,692.50 by the total hours of 20.70 for those
                                                          (ii) additional voluntary reductions  implemente  d  by Jones
 account(i) the 50%write-off ofnon-working travel and
 Day in connection with the preparation of this Fourth Interim Fee Application.
                                                                                                                  other
                    For the avoidance of doubt, Jones Day is not seeking reimbursement for any secretarial or
 staff overtime in this Fourth Interim Fee Application ,



 NA1-1505637438v1                                           -7-
                     15.    Jones Day believes that the time entries set forth in Exhibit A attached

h~r~to are in compliance with the requirements of Rule 2016-2 of the Local Rules of Bankruptcy

Pra~ti~e ~n~ Proced>>r? cif the ~~i~~~ Stites Bankruptcy Court for the District of Delaware

(the "Local Rules").

                                        Total Fees and Expenses
                                   Sought for the Compensation Period

                     16.    By this Application, Jones Day requests that the Court approve the

allowance of compensation for professional services rendered and the reimbursement of actual

and necessary expenses incurred by Jones Day during the Compensation Period. The total fees

and reimbursement of expenses are summarized in the following chart:

                       Total Fees                                         $1,960,200.00
                       Total Disbursements                                   $25,369.40
                       TOTAL                                              $1,985,569.40

                                    Compensation by Project Category

                     17.    The following is a summary of activities performed by Jones Day

 professionals and paraprofessionals during the Compensation Period, organized by billing

 category.$

 Case Administration — 2010 hours — $14,455.00

                      18.    During the Compensation Period, Jones Day professionals devoted time

 to:

                     (a)     communicating electronically and telephonically, both internally and with
                             the Debtors' other advisors, to (i) coordinate closely all activities in these
                             Cases,(ii) provide updates regarding the progress made in these Cases and
                             (iii) plan for future activities; and


                                                                                                                  detail
          8        The summary set forth below is qualified in its entirety by reference to the time and services
                                                                          category in this Fourth Interim Fee
 attached hereto as Exhibit A. The hours and fee totals listed by project
                                                                                            connection with the
 Application do not take into account voluntary reductions implemented by Jones Day in
 preparation of this Fourth Interim Fee Applicatio n.



 NAI-1505637438v 1                                         -g-
                (b)       maintaining case management tools for the effective and efficient
                          administration of these Cases, including (i) a detailed work in process
                          report that tracks the progress of all pleadings necessary to, or related to,
                          the administration of these Cases and (ii) a calendar to monitor filing and
                          related litigation deadlines.

CreditoN InquiNies — 2.50 hours — $2,500.00

                    19.   During the Compensation Period, Jones Day professionals devoted time to

responding to inquiries from certain creditors regarding notices they received and the status of

these Cases.

Plan ofIZeoNganization/Disclosure States:zent — 697.70 hours — $493,887.50

                    20.   During the Compensation Period, Jones Day professionals spent a

significant amount of time researching, preparing, drafting and analyzing issues with respect to:

(a) an initial version of the Plan (Docket No. 1812)(the "Initial Plan"), filed oYl September 5,

2018;(b) an initial version of the Disclosure Statement(Docket No. 1813)(the "Initial

Disclosure Statement") and the liquidation analysis filed contemporaneously therewith, each

filed on September 5, 2018; and (c) a solicitation procedures motion (Docket No. 1814)(the

"Solicitation Motion") in respect thereof, including various notices and ballots related thereto.

As part of that process, Jones Day professionals coordinated closely with the Debtors' other

advisors and engaged in numerous telephonic and email discussions and negotiations with

counsel to the Committee and other stakeholders regarding the proposed structure and terms of

the Plan.

                    21.    Following the filing of the Initial Plan and Initial Disclosure Statement,

 certain holders of mechanics' and materialmen's lien claims against the Debtors' partially

 constructed, PTA/PET plant in Corpus Christi, Texas (the "Corpus Christi Plant") filed

 objections to approval of the Initial Disclosure Statement (collectively, the "Disclosure

 Statement Objections" and the parties filing such objections, the "Objectors"). In an effort to


 NAI-1505637438v1                                    -9-
resolve the Disclosure Statement Objections and informal comments to the Initial Disclosure

Statement and Initial Plan raised by other parties in interest, Jones Day professionals analyzed

end negotiated certain revisions and amendments with the Objectors and other parties in interest

concerning their comments to the Initial Disclosure Statement and Initial Plan. These efforts

culminated in the filing ofthe first amended version ofthe Plan (Docket No. 2019)(the "First

Amended Plan") and first amended version ofthe Disclosure Statement(Docket No. 2020)

(the "First Amended Disclosure Statement")

                    22.   Notwithstanding these amendments, however, certain of the objections

raised by the Objectors remained. As a result, Jones Day professionals extensively researched,

analyzed and drafted a response to the Disclosure Statement Objections, and on October 31,

2018, filed reply in further support of approval of the Disclosure Statement(Docket No. 2017).

Jones Day professionals additionally negotiated the resolution of certain informal objections

raised to the Solicitation Motion.

                    23.   Subsequent to the Compensation Period, on November 5, 2018, a hearing

was held on approval of the First Amended Disclosure Statement. The Court approved the First

Amended Disclosure Statement on the record at that hearing, subject to certain revisions and
                                                                                     Order
amendments announced on the record. After the Court entered the Disclosure Statement

on November 6, 2018, Jones Day professionals finalized and filed the solicitation version of the

 Disclosure Statement reflecting the amendments to the First Amended Disclosure Statement

 announced at the hearing and coordinated closely with the Debtors' other advisors to solicit

 acceptances on the Plan.

                    24.   As discussed in the Third Interim Fee Application, in the prior

 compensation period, Jones Day professionals negotiated a resolution of the Committee's




 NAI-1505637438v1                                 -1 ~-
objection to the Debtors' motion (Docket No. 1537)(the "Disfnissal Motion") seeking the

dismissal of three of the Debtors' Luxembourg affiliates (the "Luxembourg Affiliates") who were

f~rmerl_y cle~tors in these Cases. on the terms set forth in the Settlement Term Sheet(Docket

No. 1706-1). During the Compensation Period, Jones Day professionals continued to negotiate

and finalize the terms of the Settlement Term Sheet with the Committee, which resulted in the

filing of a stipulation between the Debtors and the Committee (Docket No. 1777)(the "Dismissal

Stipulation")

                      25.   Subsequent to the filing ofthe Dismissal Stipulation, which the Debtors

had filed under certification of counsel with a proposed form of order granting the relief sought

in the Dismissal Motion (subject to the Dismissal Stipulation), certain creditors of the

Luxembourg Affiliates filed objections to the approval of the Dismissal Stipulation under
                                                                                         ed and
certification of counsel. In light of these objections, Jones Day professionals research
                                                                                 Dismissal
drafted a motion pursuant to Bankruptcy Rule 9019 seeking approval of the
                                                                              parties that
Stipulation (Docket No. 1789)(the "9019 Dismissal Approval Motion"). The same
                                                                                        l Approval
 objected to entry of the Dismissal Stipulation filed objections to the 9019 Dismissa
                                                                                    authority
 Motion and to a related motion (Docket No. 1766)(the "Pre-PaXment Motion") seeking
                                                                                      of their
 to permit the Luxembourg Affiliates to make payments up to $300,000 to certain
                                                                                          s, Jones
 prepetition creditors while they remained in these Cases. In response to these objection
                                                                                   Jones Day
 Day professionals researched and drafted a reply thereto (Docket No. 1835).
                                                                                    a hearing before
 professionals subsequently prosecuted the 9019 Dismissal Approval Motion at
                                                                       g     the Dismissal
 the Court on September 13, 2018, and the Court entered orders approvin both

 Stipulation (Docket No. 1859) and the Pre-Payment Motion (Docket No. 1858).




 NA1-1 505637438v 1                                  -1 1-
                 26.       Finally, during the Compensation Period, Jones Day professionals drafted

an amended motion (Docket No. 1776)to extend the exclusive plan filing period, which was

filed on A„gt~st ?~5 ~O1$,

Use, Sale, Lease ofAssets — 836.70 hours — $611,035.00

                     27.   As discussed in the first, Second and Third Interim Fee Applications,

upon commencing these Cases, Jones Day professionals devoted significant time and effort to

running multiple sales processes for the sale of substantially all of the U.S. Debtors' assets,

including the Corpus Christi Plant(together which certain related assets, equipment and boilers

situated at or in the vicinity of the Corpus Christi Plant, the "Corpus Christi Assets"). While the

Debtors obtained approval for the sale of the Corpus Christi Assets(see Docket No. 1300)

pursuant to that certain Asset Pz~rchase Agreement between CCP and certain of the Debtors

(Docket No. 1300-1)(the "CCP APA")prior to the Compensation Period, Jones Day

professionals spent a substantial amount of time and effort during the Compensation Period:

                     (a)   engaging in discussions with Corpus Christi Polymers, LLC ("CCP"), the
                           purchaser of the Corpus Christi Assets, the Debtors' management and the
                           Debtors' other advisors regarding the closing of the sale of the Corpus
                           Christi Assets to CCP (the "Corpus Christi Sale"), including preliminary
                           preparations in respect of such closing;

                     (b)    preparing various documents, agreements and related materials in
                            connection with the anticipated closing of the Corpus Christi Sale;

                     (c)    analyzing and addressing licensing and related intellectual property issues
                            in connection with the Corpus Christi Sale;

                     (d)    strategizing, internally, with the Debtors and their other advisors and CCP
                            and its advisors, regarding obtaining regulatory approval of the Corpus
                            Christi Sale and analyzing certain issues related thereto;

                     (e)    preparing documents and related materials for review by certain
                            government agencies in connection with obtaining regulatory approval of
                            the Corpus Christi Sale; and




 NAt-1505637438v 1                                  -12-
                 (f~       attending depositions and related hearings before certain government
                           agencies in connection with the closing of Corpus Christi Sale.

                 28.       In addition, during the Compensation Period, Jones Day professionals

conducted various analyses concerning the closing of the Corpus Christi Sale, including

contingency planning related to both the extension or termination of the CCP APA,and pivoting

to a transaction with the backup bidder for the Corpus Christi Assets in the event that the CCP

APA were terminated. Ultimately, Jones Day professionals negotiated and drafted amendments

to (a)the CCP APA which, among other things, extended the termination date thereunder,(b)the

settlement reached between the Debtors, the Committee and CCP (Docket No. 1299-1)(the "Bid

Support Term Sheet") and (c) certain escrow agreements contemplated under the CCP APA.

These amendments were reflected in the Certification ofCounsel Regarding Stipulation

Regarding (I) Extension ofPostpetition Financing Facility to Provide Additional Financing

ThereundeN and (II) Related Amendneents(Docket No. 1990)(the "Extension Stipulation"),

which the Court approved on October 19, 2018 (Docket No. 1991)(the "Extension Stipulation

Order").

Cash Collateral/IIIP Financing/Other Financing — 269.90 hours — $187,250.00

                     29.   During the Compensation Period, Jones Day professionals devoted time

                                                                                                  the
and effort to, among other things, advising the Debtors with respect to compliance with (a)

Debtors' approximately $57.3 million postpetition financing facility with CCP (the "CCP ~7IP

 Facility") and (b)the Debtors' $100 million postpetition financing facility with Control

 Empresarial de Capitales, S.A. de C.V.("CEC" and such financing facility, the "CEC DIP
                                                                                               s of
 Facility"). Specifically, Jones Day professionals researched and analyzed potential extension

 both the CCP DIP Facility and the CEC DIP Facility, including contingency planning related

 thereto.



 NAI-1505637438v 1                                  -13-
                30.       With the CCP DIP Facility expiring in early October 2018, Jones Day

professionals ultimately negotiated and drafted documents extending the CEC DIP Facility on an

emerger_cy laasis~ To t~~t end; Jones Day professionals researched and drafted an emergency

motion seeking approval to amend the CEC DIP Facility to permit an additional draw thereunder

in the amount of approximately $2 million (Docket No. 1908)(the "Emergency CEC DIP

Motion"). On October 3, 2018, the Court entered an order(Docket No. 1918) approving the

Emergency CSC DIP Motion.

                    31.   Because the CEC DIP Facility, as amended, expired in mid-October 2018,

                                                                                         DIP
Jones Day professionals further negotiated and drafted documents extending the CCP
                                                                                               ves.
Facility and certain related documents, while at the same time exploring strategic alternati
                                                                                               forth
Ultimately, the Debtors entered into an extension of the CCP DIP Facility on the terms set

in the Extension Stipulation, as approved by the Extension Order.

Claims Adnrirtistration — 493.80 hours — $348,375.00

                    32.   During the Compensation Period, Jones Day professionals commenced, in

                                                                                of reconciling
conjunction with the Debtors' financial advisors and management, the process
                                                                                        estates.
 administrative, priority, secured and unsecured claims asserted against the Debtors'
                                                                                     Period),
 Throughout that process (which remains ongoing subsequent to this Compensation
                                                                                   cations with
 Jones Day professionals engaged in numerous teleconferences and other communi
                                                                                  onals
 both the Debtors' financial advisors and management. Further, Jones Day professi
                                                                                 to the bases for
 conducted research and various analyses and advised the Debtors with respect

 objections to claims under the Bankruptcy Code.

                    33.    Ultimately, Jones Day professionals prepared two omnibus objections to

                                                                                     n (Docket
 claims, each of which were filed on September 10, 201.8. The first omnibus objectio
                                                                              while the second
 No. 1838) addressed certain duplicate and amended and superseded claims,


 NA1-1505637438v1                                 -14-
omnibus objection (Docket No. 1839) sought to reclassify certain misclassified administrative

claims. Following the filing of the first and second omnibus objections, certain parties filed

responses hereto. In light of these responses, Jones Dad professionals negotiated certain

resolutions of the issues raised in such responses, including a stipulation with D&C Fence

(Docket No. 1971-1) which was approved by the Court on October 9, 2018.

                    34.   In addition to the claims reconciliation process, during the Compensation

Period, Jones Day professionals negotiated a resolution of certain claims asserted against the

Debtors' Luxembourg affiliate Mossi & Ghisol~ International S.a r.l.("MGI") who, as discussed

above, was previously a debtor in these Cases, by Sculptor Investments IV S.a r,l. (the "MGI

Bondholder") in respect of $72.5 million floating rate guaranteed secured bonds due 2019
                                                                                       der
(the "MGI Bonds") issued by MGI. In relevant part, the settlement with the MGI Bondhol
                                                                                             of a
(the "MGI Settlement") released all claims related to the MGI Bonds, including a release
                                                                                           MGI,
guaranty of the MGI Bonds by M&G Polymers, in exchange for $8 million payable by
                                                                                   ed and drafted a
 subject to the occurrence of certain conditions. Jones Day professionals research
                                                                                           d by the
 motion(Docket No. 1785) seeking approval of the MGI Settlement, which was approve

 Court on September 11, 2018(Docket No. 1844).

                    35.   Moreover, during the Compensation Period, Jones Day professionals

                                                                                            its non-
 negotiated a resolution (the "MGF Settlement") of claims between M&G Polymers and
                                                                                       the MGF
 debtor affiliate in Italy Mossi&Ghisolfi Finanziaria S.p.A.("MGF"). In relevant part,
                                                                                 resulting in an
 Settlement effectuated a setoff of claims between MGF and M&G Polymers,
                                                                            with MGF's
 approximately $2 million claim owing to M&G Polymers by MGF. In connection
                                                                                         of its setoff
 restructuring in Italy, M&G Polymers further agreed to limit its recovery on account
                                                                                  certain payables
 claim against MGF,subject to certain conditions, in exchange for a release of




 NAI-1505637438v1                                  -15-
that Debtors M&G Waters USA,LLC and M & G Resins USA,LLC owed MGF. Jones Day

professionals researched and drafted a motion (Docket No. 1881) seeking approval ofthe MGF

~~~l~m~nt5 which was annroved by the Court on October 9, 2018(Docket No. 1969).

                     36.    Finally, during the Compensation period, Jones Day professionals

negotiated a resolution of in excess of $800 million in claims asserted against the Debtors by

certain of their affiliates in Mexico (the "Mexican Affiliates" and the claims asserted by the

Mexican Affiliates, the "Mexican Intercompany Claims"). Among other things, the settlement

(the "Mexican Settlement") effected the release of in excess of $600 million of the Mexican

Intercompany Claims in exchange for the final allowance of $200 million of the Mexican

Intercompany Claims against the Debtors' estates as general unsecured claims, a full release of

claims between the parties (subject to certain restrictions) and the contribution of the Debtors'

equity interests in the Mexican Affiliates to a trust for the benefit of the Mexican Affiliates'

creditors. In connection with the negotiation of the Mexican Settlement, Jones Day professionals

researched issues related to such settlement and drafted a motion seeking approval of the same

(Docket No. 1994), which was filed on October 19, 2018. The Court approved the Mexican

Settlement following the Compensation Period on November 5, 2018 (Docket No. 2042).

 Co~cYt Hearings —11.80 hours — $9,320.00

                     37.    During the Compensation Period, Jones Day professionals prepared for,

 attended and participated in hearings before the Court, including,(a)the hearing on the

 Dismissal Stipulation and the Prepayment Motion on September 13, 20l 8; and (b)the telephonic

 hearing on the Emergency DIP Motion on October 3, 2018.

 ~'rofessional ~Zetention/Fee Isstses — 25.40 hours — $20,527.50

                      38.    During the Compensation Period, Jones Day professionals devoted time to

 advising the Debtors on fee issues that arose in connection with the continued retention of the


 NAI-1505637438v 1                                  -16-
Debtors' professionals, including in connection with the retention of certain professionals

retained by the Debtors in the ordinary course of business. In addition, Jones Day professionals

ad~lrPs.se~1 anc~ ~n~lyzed certain professional fee issues related to the dismissal of the

Luxembourg Affiliates from these Cases.

I'ee Application P~ep~ration —110.90 hours — $70,640.00

                    39.   During the Compensation Period, Jones Day professionals and

paraprofessionals devoted time to (a) reviewing monthly invoices to ensure compliance with the

UST Fee Guidelines (as defined below) and the Interim Compensation Order;(b) drafting and

filing the Monthly Fee Applications and the Third Interim Fee Application; and (c) reviewing the

monthly fee applications of the Debtors' other advisors.

Nonworking Travel — 26.30 hours — $22,470.00

                    40.   During the Compensation Period, Jones Day professionals devoted time

traveling to and from (a) Delaware for the hearings described in the "Court Hearings" section

above; and (b)New York for meetings with certain creditors. The total amount of the non-

working travel was $22,470.00, which was then discounted by 50% to $11,235.00.

 General Corporate/Real Estate — 96.90 hours — $82,052.50

                    41.   During the Compensation Period, Jones Day professionals analyzed and

 advised on issues relating to: (a) the renewal and extension ofthe Debtors' insurance policies,

 including communicating with a number of insurance providers and drafting letters and
                                                                                              ent
 extension documents related to the same;(b)the Debtors' bank accounts and cash managem
                                                                                             a
 system;(c) certain customs duties and related issues, including by researching and drafting

 memorandum analyzing such liabilities and issues pertaining to the Debtors' customs' bonds;

 (d)the transfer of certain records following confirmation ofthe Plan; and (e)the Debtors'

 business licenses.


 NA1-1505637438v1                                  -17-
Schedules/SO~'A/U.S. Trrestee RepoNts —1.80 hours — $1,350.00

                      42.   During the Compensation Period, Jones Day professionals reviewed,

revised and coordinated the filing of amended schedules for Debtor Chemtex International Inc.

(Docket No. 1764).

Eyrtployee 1l~atteNs — 10.50 hours — $9,210,00

                      43.   During the Compensation Period, Jones Day professionals: (a) advised

the Debtors with respect to (i) issues relating to healthcare coverage and related benefits and

(ii) certain employee communications concerning healthcare and benefits coverage;

(b)researched and analyzed reporting requirements with respect to the winding-down of the

Debtors' employee benefits plans, including research and analysis concerning severance and

related issues; and (c) communicated with the Pension Benefit Guaranty Corporation

(the "PBGC")in connection with the transfer of M&G Polymers' pension plans to the PBGC.

 Tax Advace — 30.80 hours — $24,820.00

                      44.   During the Compensation Period, Jones Day professionals conducted

research in connection with certain property tax and state tax law issues. Further, Jones Day

 professionals provided advice regarding tax compliance, tax planning and other tax matters

 relevant to the administration of these Cases, the closing ofthe sale processes described above

 and the effects of the potential confirmation of the Plan.

 Litigation/AdveNsaNy Proceedings — 93.90 hours — $53,547.50

                      4S.    As described in the Second and Third Interim Fee Applications, prior to

                                                                                                       de
 the Compensation Period, Banco Nacional de Comercio Exterior S.N.C., Institucion de Banca

 Desarollo ("Bancomext") brought an adversary proceeding (see Adv. Pro. No. 18-50302) against

 certain of the Debtors (the "Bancomext Adversary Proceeding"). In addition, Bancomext

 appealed the order(Docket No. 1300) approving the sale of the Corpus Christi Assets to CCP


 NA1-1 505637438v 1                                  -1 g-
(the "Bancomext Ap eal"). Jones Day professionals engaged in mediation concerning the

Bancomext Adversary Proceeding and Bancomext Appeal prior to this Compensation Period,

and ?s ~ result of that mediation, negotiated and drafted a term sheet resolving both the

Bancomext Appeal and Bancomext Adversary Proceeding, which was filed with the Court on

August Z, 2018(Docket No. 1738-1). As contemplated in the mediation term sheet, following its

filing, Jones Day professionals drafted a stipulation seeking the allowance of certain claims

asserted by Bancomext(Docket No. 1797), which was approved by the Court on August 28,

2018(Docket No. 1798).9

                    46.   Further, during the Compensation Period, Jones Day professionals

(a} researched and drafted an answer to the complaint filed by the Debtors' Brazilian affiliate

M&G Polimeros Brasil S.A.("M&G Brasil") against Comerica Bank and M&G Polymers
                                                                               certain
(Adv. Pro. No. 18-50007)(the "M&G Brasil Adversary Proceeding");(b) negotiated
                                                                                                          ng;
 extension stipulations and related scheduling orders in the M&G Brasil Adversary Proceedi

 and (c) prepared responses to certain discovery requests propounded by creditor Pepsi-Cola
                                                                                                     to
 Advertising and Marketing, Inc.(Docket No. 2001) in response to the Debtors' objection

 certain of its claims, including engaging in a meet and confer with opposing counsel.

                    47.   Finally, during the Compensation Period, Jones Day professionals

                                                                                   , seeking
 researched and drafted a motion (Docket No. 1882)(the "Removal Extension Motion")
                                                                                                  to this
 an extension of the period during which the Debtors are authorized to remove actions
                                                                                   n Motion
 Court. The Court entered an order(Docket No. 1968) approving the Removal Extensio

 on October 9, 2018.


         ~        On September 6, 2018, Bancomext filed notices voluntarily dismissing, with prejudice,
                                                                                      t Adversary Proceeding
 the Bancomext Appeal(Civ. Pro. No. 18-00546-LPS, Docket No. 38) and the Bancomex
                                                                                      Adversary Proceeding have
 (Adv. Pro. No. 18-50302, Docket No. 36). Both the Bancomext Appeal and Bancomext
 been closed.



 NA1-1505637438v1                                     -19-
Autonaatic Stay/Adegr~ate Protection —19.00 hours — $16,150.00

                 48.      During the Compensation Period, Jones Day professionals(a) drafted

letters reminding certain creditors of the Luxembourg Affiliates of the presence of the automatic

stay with respect to certain demands made by such creditors while the Luxembourg Affiliates

were debtors in these Cases; and (b) analyzed, addressed and negotiated a resolution of a motion

(Docket No. 1754)filed by a creditor seeking to lift the automatic stay to proceed with personal

injury litigation, solely against the Debtors' insurance policy, which the Court approved by order

(Docket No. 1791) on August 27, 2018.

Meetings — 18.80 hours — $16,710.00

                    49.    During the Compensation Period, Jones Day professionals devoted time to

(a) attending internal meetings, meetings with the Debtors, and meetings with other professionals

in these Cases regarding overall case strategy and specific issues arising in these Cases; and

(b) preparing for, attending and participating in the Debtors' board meetings.

                                              Billing Adjustments

                    50.    During the Compensation Period, Jones Day made $11,235.00 in

 adjustments due to a 50°/o discount for time spent on nonworking travel.'0 In addition, Jones Day

 wrote off an additional $87,203.75 in fees and $3,566.7611 in disbursements incurred during the

 Compensation Period prior to filing the Monthly Pee Applications.

                    51.     In connection with the preparation of this Fourth Interim Fee Application,

 Jones Day implemented a voluntary reduction of $12,865.00 in fees to write off fees to account




          10         To the extent possible, Jones Day professionals work while traveling.
          "          At the request of the U.S. Trustee, Jones Day agreed to write off an additional $179.60 following
 the filing of the Eleventh  Monthly Application, which is included in this calculation.



 NA1-1505637438v1                                         -2~-
for timekeepers that billed de minimis amounts of time to the Debtors during the Compensation

Period.

                                      APPENDIX B GUIDELINES

                     52.   Pursuant to the Appendix 13 Guidelinesfor Reviewing Applicationfor

Compensation and ReimbuNsement ofExpenses Filed Under United States Code by Attorney in

Larger ChapteN 11 Cases(the "UST Guidelines"), Jones Day responds to the following questions
                                 12
with respect to this Application:

                     (a)   Did you agree to any variations from, or alternatives to, your standard or
                           customary billing rates, fees or terms for services pertaining to this
                           engagement that were provided during the application period? If so,
                           please explain.

                           (i)    No.

                     (b)   If the fees sought in this fee application as compared to the fees budgeted
                           for the time period covered by this fee application higher by 10% or more,
                           did you discuss the reasons for the variation with the client?

                           (i)     N/A

                     (c)   Have any of the professionals included in this fee application varied their
                           hourly rate based on the geographic location of the bankruptcy case?

                           (i)      No.

                     (d)   Does the fee application include time or fees related to reviewing or
                           revising time records or preparing, reviewing, or revising invoices?

                           (i)      Yes, Jones Day expended 106.2 hours and incurred $66,775.00
                                    reviewing the Monthly Fee Applications to remove any
                                    confidential or privileged information and to ensure compliance
                                    with the Interim Compensation Order and the UST Guidelines.

                     (e)    Does this fee application include time or fees for reviewing time records to
                            redact any privileged or other confidential information? If so, please
                            quantify by hours and fees.


          tz      In further compliance with the Appendix B Guidelines, Jones Day attaches hereto its Budgets for
                                              ;
 the Compensation Period as Exhibits C-1 through  C 3, its Staffing Plans for the Compensation Period as Exhibits D-
 1 through=D 3 and a Summary of Compensation Requested by Project Category as Exhibit E.



 NAI-1 505637438v1                                      -21-
                           (i)     .See ¶ [52](d)(i).

                 (~        If the fee application includes any rate increases since retention in this
                           case:

                           (A)     Did your client review and approve those rate increases in
                                   advance?

                                   (1)     N/A

                           (B)     Did your client agree when retaining the law arm to accept all
                                   future rate increases? If not, did you inform your client that they
                                   need not agree to modified rates or terms in order to have you
                                   continue the representation, consistent with ABA Formal Ethics
                                   Opinion 11-458?

                                   (1)     N/A

                     REQUESTED COMPENSATION SHOULD BE ALLOWED

                     53.    Section 330(a)(1) of the Bankruptcy Code provides that the Court may

award a professional person employed under section 327 and 1103 of the Bankruptcy Code:

                     (A)    reasonable compensation for actual, necessary services
                            rendered by the trustee, examiner, ombudsman,
                            professional person, or attorney and by any
                            paraprofessional person employed by any such person; and

                     (B)    reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1). Section 330(a)(3)(A)further provides the following standards for the

Court's review of a fee application:

                     In determining the amount of reasonable compensation to be
                     awarded to an examiner, trustee under chapter 11, or professional
                     person the court shall consider the nature, the extent, and the value
                     of such services, taking into account all relevant factors,
                     including—

                     (A)    the time spent on such services;

                     (B)    the rates charged for such services;

                     (C)     whether the services were necessary to the administration
                             of, or beneficial at the time the service was rendered toward
                             the completion of, a case under this title;



 NAI-1505637438v I                                      -22-
                (D)       whether the services were performed within a reasonable
                          amount of time commensurate with the complexity,
                          importance, and nature of the problem, issue, or task
                          addressed;

                (E)       with respect to a professional person, whether the person is
                          board certified or otherwise has demonstrated skill and
                          experience in the bankruptcy field; and

                (F)       whether the compensation is reasonable based on the
                          customary compensation charged by comparably skilled
                          practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3)(A).

                    54.   Jones Day respectfully submits that it has satisfied the requirements of

section 330 of the Bankruptcy Code for the allowance of compensation and reimbursement of

expenses sought herein. The services described above were necessary to the administration of

these Cases and were beneficial to the Debtors and parties in interest. Jones Day's services were

often performed in a minimum amount of time and commensurate with the complexity of the

matters facing the Debtors. Further, the compensation sought by Jones Day is reasonable

because it is based on the customary compensation charged by comparably skilled practitioners

outside of bankruptcy.

                                            CONCLUSION

                    55.   Jones Day attorneys and paraprofessionals expended a total of 2,766.50

hours in connection with their representation ofthe Debtors during the Compensation Period.

Employing Jones Day's normal hourly rates for work of this character, the reasonable value of
                                                                                               taking
the services rendered by Jones Day for the Debtors during the Compensation Period, after

into account the billing adjustments discussed above, is $1,960,200.00. During the




 NA1-1505637438v1                                  -23-
Compensation Period, Jones Day also incurred expenses of $25,369.40.13 Pursuant to the

Interim Compensation Order, by this Application Jones Day seeks the allowance of fees and

expenses incurred during the Compensation Period in the sum of $1,985,747.40.

                     56.   Jones Day respectfully submits that the amount requested in this Fourth

Interim Fee Application is fair and reasonable and satisfies the requirements of section 330 of the

Bankruptcy Code. Moreover, Jones Day has reviewed the requirements of Local Rule 2016-2

and the Interim Compensation Order and believes that this Fourth Interim Fee Application

complies with such Local Rule and Order.

                                                    NOTICE

                     57.   Jones Day will serve this Fourth Interim Fee Application in accordance

with the Interim Compensation Order and the Local Rules. Pursuant to the Interim

Compensation Order, objections to this Fourth Interim Fee Application, if any, must be in

writing and filed with the Court and served upon Jones Day so as to be received no later than

January 7, 2019 at 4:00 p.m.(prevailing Eastern Time)(the "Objection Deadline").




          13       This figure was calculated after taking into account Jones Day's voluntary write-down of expenses
 of $3,566.76 prior to filing Monthly Fee Applications. The amount includes an additional agreed upon write-off in
 the amount of $179.60 following the filing of the Eleventh Monthly Fee Application.



 NA1-1505637438v 1                                      -24-
                                     NO PRIOR REQUEST

                58.    No prior request for the relief sought in this Application has been made to

this or any other court.

Dated: December 17, 2018                           lsl CaNI E. Black
       Wilmington, Delaware                       JONES DAY
                                                  Scott J. Greenberg
                                                  Stacey L. Corr-Irvine
                                                  250 Vesey Street
                                                  New York, NY l 0281
                                                  Telephone: (212) 326-3939
                                                  Facsimile:     (212) 755-7306
                                                  Email:          sgreenberg@jonesday.com
                                                                 scorrirvine@jonesday.com

                                                   and

                                                   Carl E. Black
                                                   901 Lakeside Avenue
                                                   Cleveland, Ohio 44114
                                                   Telephone: (216) 586-7035
                                                   Facsimile:    (216) 579-0212
                                                   Email:        ceblack@jonesday.com

                                                   Counsel for the Debtors and Debtors in
                                                   Possession




 NA1-1505637438v1
                     IN THE UNITED STATES BANKRUPTCY COURT
                          I+OR THE DISTRICT OF DELAWARE

                                                              Chapter 11

In re:                                                       I Case No. 17-12307(BLS)

M & G USA CORPORATION,et al.,l                                (Jointly Administered)

                                   Debtors.

                               CERTIFICATION OF CARL E. BLACK

         Carl E. Black, under penalty of perjury, certifies as follows:

                              I am a partner with the law firm of Jones Day and have been admitted

to appear before this Court. I make this certification in accordance with Local Rule 2016-2

regarding the contents of applications for compensation and expenses. I have read the Fourth
                                                                                                             by
Interim Fee Application and am familiar with the work performed on behalf of the Debtors

the attorneys and paraprofessionals of Jones Day.

                    2.        The facts set forth in the foregoing Fourth Interim Fee Application are

                                                                                     2016-2
true and correct to my knowledge, information and belief. I have reviewed Local Rule
                                                                                                      ion
 and the Interim Compensation Order and submit that the Fourth Interim Fee Applicat

 substantially complies with such Local Rule and the Interim Compensation Order.

 Dated: December 17, 2018                                     /sl Carl E. Black
                                                            Carl E. Black




          I        The Debtors are the following nine entities (the last four digits of their respective taxpayer
                                                                                       & G Resins USA,LLC (3236),
 identification numbers follow in parentheses): M & G USA Corporation (3449), M
                                                                 on (4230), M&G    Waters    USA,LLC(2195),
 M & G Polymers USA,LLC (7593), M&G Finance Corporati
                                               Internatio nal Inc.(7695),  Chemtex   Far  East, Ltd.(20G2) and Indo
 M & G USA Holding, LLC (3451), Chemtex
                            (9208).   The Debtors'  noticing  address in these chapter  11  cases is 450 Gears Road,
 American Investments, Inc.
 Suite 240, Houston, Texas 77067.



 NA1-1505637438v1
